Citation Nr: 0416856	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lumbar spine 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff









INTRODUCTION

The veteran had active service from October 1975 until 
November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.  The RO, in pertinent part, denied entitlement 
to service connection for a lumbar spine disorder.

In June 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In February 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative and competent evidence of record establishes 
that lumbar spine spondylolisthesis has not been linked to 
service on any basis.


CONCLUSION OF LAW

Lumbar spine spondylolisthesis was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1132, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The December 2000 rating decision, March 2001 statement of 
the case, and July 2002 and February 2004 supplemental 
statements of the case apprised the veteran of the reasons 
and bases for the VA determination, as well as the applicable 
law.  Moreover, letters dated in July 2002 and June 2003 
apprised the veteran of the VCAA of 2000 and of the 
information and evidence he needed to submit to substantiate 
his claim, as well as VA's development assistance.  Finally, 
further information regarding VA's duty to assist was also 
detailed in the February 2004 supplemental statement of the 
case, complementing the notice provided in the letters 
beforehand.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  




In the present case, regarding the issue of entitlement to 
service connection for lumbar spine spondylolisthesis, a 
substantially complete application was received on August 4, 
2000.  Thereafter, in a rating decision dated in December 
2000, the RO denied entitlement to service connection.  

Only after that rating action was promulgated did the AOJ, in 
July 2002, provide VCAA notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would not be a reasonable construction of 
section 5103(a).  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 )Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  





Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2002 and 
June 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Statement of the Case (SOC) [or Supplemental Statement of 
the Case (SSOC)] was provided to the appellant.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

VA's duty includes making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  

The veteran is also required to provide the information 
necessary to obtain this evidence, including authorizations 
for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records are associated with the claims file.  
Additionally, private and VA post service clinical reports 
are of record, as well as formal examination reports 
addressing the issue at hand.  Finally, the veteran's 
contentions in support of his claim are affiliated with the 
file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

The CAVC's decision in Pelegrini v. Principi, supra, held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice correspondence 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  



In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish  preservice existence 
thereof.  


Conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and if 
manifested in less than the respective incubation periods 
after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).


The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

At the veteran's enlistment examination in October 1975 his 
spine was found to be normal.  He denied recurrent back pain 
in a Report of Medical History completed at that time.

The service medical records next reveal that, in August 1977, 
the veteran was involved in a motorcycle accident.  He 
sustained an injury to his right elbow as a result of that 
incident.  While the investigator's statement noted that the 
veteran was found lying on his back, there was no indication 
that his back was injured.  

Indeed, in-service treatment reports were completely silent 
as to any lumbar complaints.  Moreover, while the veteran's 
November 1978 statement of physical status at the time of 
separation noted an arm problem due to the motorcycle 
accident, there was no mention of any back disability.

Following service, complaints of back pain were first 
documented in March 1983, when the veteran sought treatment 
at the Schwartzman Chiropractic Clinic.  He complained of low 
back pain at that time.  He did not indicate at what point in 
time such pain originated.  

In September 1987, the veteran was admitted into Clearwater 
Valley Hospital with complaints of increasing low back pain.  
A diagnosis of acute and chronic low back strain was 
rendered.  Sacroiliac (SI) joint films demonstrated normal SI 
joints and a lumbosacral spine with spina bifida occulta at 
L5.  

In August 1994 the veteran was involved in another vehicular 
accident when the truck he was driving collided head-on with 
another truck.  He stated that he had injured his left ribs 
in the crash.  He did not mention any lumbar injury and 
physical examination revealed a normal back.  

In August 1996, the veteran was treated for chronic back pain 
at Saint Joseph Regional Medical Center.  He stated that he 
had experienced back pain for approximately 10 years.  

Also in August 1996, the veteran was examined by TWH 
(initials), MD.  That physician noted that the veteran had 
symptoms and findings consistent with degenerative arthritis 
of the spine.

A lumbar myelogram was performed in September 1996 and the 
impression was Grade I spondylolisthesis at L5-S1 due to 
bilateral spondylolysis defect.

A January 1997 VA outpatient treatment report noted 
complaints of back pain.

In a letter received by the RO in November 1999, MGM, MD, 
reiterated the findings of a previous September 1996 Magnetic 
Resonance Imaging (MRI) wherein spondylolisthesis was 
reported.  Such finding was also shown in a lumbar myelogram.  
Also found were L4-5 disc desiccation and mild stenosis at 
the L5-S1 region.  Dr. MGM recorded that once Dr. D felt that 
the spondylolisthesis at the L5-S1 level was most likely 
related to a congenital abnormality or trauma between the 
ages of 8-12 years of age.  He was, however, unable to rule 
out exacerbation of these findings during a motorcycle 
accident which occurred sometime in 1971.

In February 2000, another lumbar myelogram was performed, 
this time at a VA facility.  The primary diagnosis was left 
sciatica.

A June 2000 VA treatment report, dealing primarily with 
psychiatric concerns, noted an increase in low back 
symptomatology.  

In August 2000, the RO received a letter from Dr. MGM, a 
physician at Clearwater Valley Hospital and Clinic.  Dr. MGM 
stated that he had treated the veteran's low back pain since 
1998.  He indicated that the veteran had sustained a 
motorcycle injury in 1977 while in the military.  A right 
elbow fracture was suffered at that time.  According to the 
veteran, he also had some lumbar swelling as a result of the 
accident.  After service, the veteran had low back pain for 
several years, for which he sought treatment beginning in 
1983.  

After discussing the medical history, Dr. MGM commented that, 
in November 1999, another physician, Dr. D, had reviewed the 
MRIs of the veteran's back and believed that the 
spondylolisthesis was either due to a congenital abnormality 
or trauma which may have occurred between the ages of 8 and 
12.  However, Dr. MGM believed that the veteran's current low 
back condition was the result of his 1977 motorcycle 
accident.  

In September 2000 the veteran received a VA examination.  The 
examination report described his 1977 motorcycle accident.  
At that time, the veteran fell off his motorcycle and landed 
on his right elbow and also on his buttocks.  

At the time of the examination, the veteran had low back pain 
complaints.  He stated that his pain originated with the 1977 
accident, as his low spine area made impact with the ground 
when he fell from his motorcycle.  Although he experienced 
severe pain following the accident, he did not seek treatment 
until after service, in 1983.  

Following an extension physical examination, the veteran was 
diagnosed with trauma to the lumbosacral spine, with residual 
small central protrusion at L4-L5, grade to 2 anterolisthesis 
and degenerative disk disease at L5-S1.  There was also a 
narrowing of the neural foramina of L5 bilaterally.  A lumbar 
spine series revealed grade 1 spondylolisthesis at L5-S1, 
with probable spondylolysis.  

A September 2001 treatment report from Clearwater Valley 
Hospital and Clinic reflected further back care.  The veteran 
fell down two flights of stairs, exacerbating his back pain.  
X-rays showed bilateral spondylocaces, L5-S1, with advanced 
degenerative disc changes at that level.  

The veteran was again examined by VA in July 2003.  He was 
diagnosed with Grade I spondylolisthesis at L5-S1.  The 
examiner found that disability to be related to the veteran's 
in-service motorcycle accident.  He did not elaborate on the 
basis for that conclusion. 

The veteran was most recently examined by VA in January 2004.  
At that time, when asked about the date of onset of his back 
problems, the veteran replied that his lumbar symptoms had 
begun 3 years following separation from service.  The VA 
examiner gave an assessment of L5-S1 spondylolisthesis, on 
the basis of x-ray findings in the claims file.  The VA 
examiner commented that such disorder was not etiologically 
related to any incident in service.  

His reasoning was that, if the veteran's pars 
interarticularis at L5 was due to the trauma of the 
motorcycle accident in service, then complaints of back pain 
should have arisen reasonably soon after that event.  

Instead, the medical evidence failed to exhibit any lumbar 
complaints until 1983, 6 years later.  The examiner also 
found support for his conclusion in the veteran's separation 
examination, which did not indicate any back problems.  


Analysis

The veteran is seeking entitlement to service connection for 
lumbar spine spondylolisthesis.  At the outset, the Board has 
considered whether presumptive service connection for chronic 
diseases is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), osteoarthritis is regarded as a chronic disease, 
and here the medical evidence demonstrates degenerative 
changes of the spine.  


However, in order for the presumption to operate, such 
disease must become manifest or aggravated to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the evidence of 
record fails to establish any clinical manifestations of a 
back disability within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record clearly 
establishes a current diagnosis of spondylolisthesis.  Thus, 
the first element of a service connection claim is satisfied. 

The evidence does not establish the remaining requirements of 
a service connection claim, however.  First, despite a 
motorcycle accident in August 1977, the service medical 
records contain no complaints or treatment for a back 
disability.  Instead, such records demonstrate only a right 
elbow injury as a result of the accident.  The Board 
acknowledges the veteran's comments that he experienced back 
pain immediately following the motorcycle accident and simply 
did not seek treatment at that time.  However, that statement 
is contradicted elsewhere in the file.  

Specifically, when treated for chronic back pain at Saint 
Joseph Regional Medical Center in August 1996, the veteran 
stated that his back pain dated back approximately 10 years, 
which was well after separation from service.  Additionally, 
the first treatment records for back pain, dated in 1983, did 
not contain any reference to the 1977 accident  Therefore, 
the overall weight of the evidence fails to demonstrate an 
in-service low back injury, as is necessary for a grant of 
service connection.

The claims file does contain a competent opinion linking the 
veteran's spondylolisthesis to service.  Such opinion was 
offered in an August 2000 letter written by Dr. MGM.  
However, that opinion cannot be considered probative in the 
absence of evidence establishing an in-service injury.  
Indeed, Dr. MGM appears to have merely accepted the veteran's 
history of injuring his back in the 1977 motorcycle accident.  
However, as already discussed, the evidence does not support 
that history as provided by the veteran.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In light of the absence of discussion of the evidence other 
than the veteran's self-reported history, the Board finds Dr. 
MGM's opinion to be of low probative value.

The other opinions of record consist of the opinion rendered 
by Dr. D, a private physician.  He expressed his belief that 
he could not rule out an exacerbation of the veteran's 
spondylolisthesis as the result of his service accident in 
1971.  A VA examiner in July 2003 merely expressed the 
opinion that the veteran's back disability was related to his 
service motorcycle accident.

As to both of the above opinions, the CAVC has held that 
medical evidence must be more than speculative.  Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Perlman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the 
CAVC has held that where a physician has given no supporting 
evidence for his/her conclusion, such is of limited probative 
value.  See Bloom v. West, 12 Vet. App. 185 (1999).

In contrast to the above discussed opinions, the Board finds 
that the opinion provided in January 2004 by the VA examiner 
is much more consistent with the facts of record.  This 
examiner reviewed the claims file in its entirety.

That examiner emphasized the absence of any mention of back 
problems in service, as well as an absence of complaints or 
treatment until 6 years following separation, in finding that 
the current spondylolisthesis was not related to the 
veteran's active duty.  As his conclusion was well-
articulated and logically supported by the evidence, the 
Board finds it to be highly probative.  

It is the above medical opinion that the Board has chosen to 
accept, and to reject all others above discussed.  The CAVC 
has held that it is not error for the Board to favor the 
opinion of one competent medical expert over that of another, 
provided that the Board gives an adequate statement of 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

Based on all of the foregoing, the Board finds that the 
requirements to establish a grant of service connection have 
not been met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for lumbar spine 
spondylolisthesis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



